               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JAMES E. CONNELL,

                       Plaintiff,
 v.                                                  Case No. 19-CV-728-JPS-JPS

 STATE OF WISCONSIN, STATE OF
 ARIZONA, STATE OF ARKANSAS,                                         ORDER
 STATE OF CALIFORNIA, STATE OF
 DELAWARE, STATE OF GEORGIA,
 STATE OF MARYLAND, STATE OF
 MICHIGAN, COMMONWEALTH OF
 PENNSYLVANIA, and STATE OF
 VERMONT,

                       Defendants.


       On May 15, 2019, Plaintiff filed this action pro se, alleging that the

defendant states (the “States”) are engaged in unconstitutional conduct.

(Docket #1). He has paid the full filing fee. In this Order, the Court exercises

its inherent authority to sua sponte screen cases that are “transparently

defective” in order to “save everyone time and legal expense.” Hoskins v.

Poelstra, 320 F.3d 761, 763 (7th Cir. 2003). This authority extends to cases in

which the plaintiff has paid the filing fee. Id.

       Plaintiff seeks to challenge “the constitutionality of the use of a

clergy-penitent privilege within State mandatory report of child abuse or

neglect laws and related Rules of Evidence laws.” (Docket #1 at 7). Each of

the States has enacted laws requiring certain persons to report suspected

child abuse. Id. However, each state has also provided that members of the

clergy are prohibited from reporting such conduct if the information arose
in a confession or other confidential religious setting. Id. Plaintiff claims that

this use of the clergy-penitent privilege violates the substantive due process

rights of children under the Fifth Amendment, by depriving children of a

vital source of protection against abusers. Id. He contends that the harm

created by using the privilege in this way outweighs the interests in

freedom of religion embodied in the States’ approach to clergy abuse

reporting. Id at 8. Plaintiff seeks declaratory judgment that the subject laws

are unconstitutional. Id. at 9.

       While the Court sympathizes with Plaintiff’s goal of protecting

children, this action is not viable for two reasons. First, each of the States

enjoys sovereign immunity pursuant to the Eleventh Amendment. Joseph v.

Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). The States

cannot, therefore, be sued in federal court without their consent. Id.

       Second, Plaintiff lacks standing to bring his desired claim. Standing

is a jurisdictional prerequisite to pursuing a lawsuit in federal court. Spokeo,

Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). To demonstrate standing, Plaintiff

must show that he “suffered ‘an invasion of a legally protected interest’ that

is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’ For an injury to be ‘particularized,’ it ‘must affect the plaintiff

in a personal and individual way.’” Id. at 1548 (quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992)). Plaintiff alleges that the children, not

himself, face harm at the prospect of allowing the clergy-penitent privilege

to be applied in the mandatory reporter setting. Indeed, his only apparent

connection to the subject-matter of this case is that he identified himself as

“reverend” in the caption of the complaint. It appears that Plaintiff’s

grievance is political, rather than legal; political issues must be brought




                                   Page 2 of 3
before the legislative and executive branches of government, not the

judicial.

       In light of the foregoing, this action must be dismissed without

prejudice.

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 16th day of May, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
